Motion for a stay granted to the extent that the order of Supreme Court is vacated pursuant to CPLR 5704 (a) and appeal is dismissed; cross motion to vacate temporary stay denied. Memorandum: Supreme Court erroneously vacated a Family Court order which had granted temporary custody to respondents. A motion that attempts to affect an order validly issued must be directed to the Judge who issues it (see, CPLR 2221). Since the Family Court is in this instance a court of coordinate jurisdiction pursuant to Family Court Act § 651, Supreme Court had no authority to grant an ex parte order vacating a validly issued temporary order of custody (see, CPLR 2221 [a] [2]; see *1043also, Alberts v Alberts, 168 AD2d 1004). Thus, the Supreme Court order is vacated (see, CPLR 5704 [a]). Present—Callahan, J. P., Boomer, Pine, Balio and Lawton, JJ. (Order entered Jan. 17, 1991.)